     Case 2:19-cv-00393-KJM-CKD Document 21 Filed 01/12/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Melan J. Mosley,                                       No. 2:19-cv-00393-KJM-CKD
12                             Plaintiff,                   ORDER
13           v.
14
     Steve Cargill, et al.,
15
                               Defendants.
16

17          The court is in receipt of Melan Mosley’s post-judgment request for information about the

18   status of this case. See ECF No. 20. Mr. Mosley was represented by counsel in this action, but he

19   filed his request pro se. The court disregards the pro se request.
20          IT IS SO ORDERED.

21   DATED: January 12, 2021.




                                                      1
